DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species:

Figure 4				 	Constitute Species 1
Figure 5					Constitute Species 2
Figure 6					Constitute Species 3
Figure 7					Constitute Species 4
Figure 8					Constitute Species 5
Figure 9					Constitute Species 6
Figure 10					Constitute Species 7
Figure 11					Constitute Species 8
Figure 12					Constitute Species 9
Figure 18					Constitute Species 10
Figure 19					Constitute Species 11

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. These different species are separate because they represent different structure layouts and/or compositions (note the type of material) of the invention, different embodiments to be specific. Please see the description of figures which notes the different embodiments with their associated figures. Figure 2 shows two cross-sectional views, namely along lines I-I’ and II-II’. The following figures represent different embodiments/structural layouts in which layering, etc, can be altered, resulting in a patentably distinct layout. For example, please note Figure 4, [0033], [0069] disclose a cross-sectional view illustrating an embodiment taken along the line I-I’ of Figure 2. Figure 5, [0088], disclose an embodiment in which the second substrate SUB2 has been removed. To clarify, the removal of a layer in an invention where the layering is a key inventive concept does pose a serious burden as it is a patentable distinct in which layers contact which other layers, etc. To emphasize on that, Figure 9, [0101] discloses another layout; Figure 10, [0103] discloses the addition of a third via insulating layer  VIA3; Figure 11, [0106] discloses the addition of VIA3, but also the removal of the substrate SUB2; Figure 12, [0108] discloses the additional of connection electrodes; Figure 18, [0118] discloses a shielding electrode SP; Figure 19, [0119] discloses another embodiment focusing on the VIA3 and its composition.

Respectfully, the same prior art would not read on both claims as they are patentably distinct and there is a serious burden to have to search for these various embodiments. Again, to summarize, there are several, patentably distinct embodiments with differing layouts and the same prior art would not reasonably read on all of these embodiments.

These embodiments are non-obvious variations of each other and there is a serious burden on examiner to have to search for all of the embodiments as these elements are claimed and patentability will depend on the particulars of the layout. They cannot co-exist together and the same prior art would not reasonably have the various types of connections which different between the embodiments. To clarify, there are several claims directed to the structure layout, which are separate in nature and require different fields of search.

Applicant may choose to admit some of these variations are obvious and in light of that, a new election can be sent with that in mind, but otherwise, these embodiments are distinct from each other. While the different embodiments are directed towards similar aspects in general, the aspects claimed are separate and cannot co-exist. Due to this, there is not a linking claim or a claim which ties all the embodiments together, mostly because that cannot co-exist in this situation. It is a burden to have to find all of these different embodiments, so a serious burden exists.	
	
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is generic. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusions
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621